DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 05/28/2020.  The concurrently filed preliminary amendment having been entered, claims 1-20 are currently pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 05/28/2020 and 07/29/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	With respect to claim 1, the Office is construing the term “multicomponent copolymer” to mean a copolymer obtained by copolymerizing at least three kinds of monomers, in accordance with the definition provided on page 4 of the specification as filed.  

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104177529A (‘CN ‘529’; citing infra to corresponding machine translation).
	Regarding Claims 1, 3 and 10, CN ‘529 discloses a method of producing a ternary ethylene-propylene rubber having an ethylene content of 41-72.4% and a butadiene content of 2.5-9.8% by copolymerizing ethylene/propylene/butadiene using a rare earth catalyst obtained by mixing rare earth complex (C5Me4SiMe3) Sc (CH2 SiMe3)2 and organoboron reagent [Ph3C] [B(C6F5)]4 in toluene [for claim 10].  See Example 15, which follows polymerization conditions set out in Example 5 of CN ‘529.  The rare earth complex corresponds to instant formula (I) when M is Sc, Cp is a cyclopentadienyl group derivative, X and X’ are each a silyl group or a hydrocarbon group containing 1 carbon atom and a group containing silicon at a terminal, a = b = 1 and c = 0.  Further, propylene and butadiene represent specific species of “non-conjugated olefin compound” and “conjugated diene compound,” respectively, as per claim 1. In addition, the organoboron reagent qualifies as an “ionic compound” as per claim 3.  As such, CN ‘529 is found to disclose fully an embodiment of the applicant’s method as claimed.  
	Regarding Claim 6, it is implicit that the ternary ethylene-propylene rubber produced according to CN ‘529 has a main chain consisting only of an acyclic structure given that only acyclic monomers underwent copolymerization in presence of the same rare earth catalyst composition used in the applicant’s method.  
	Regarding Claim 7, CN ‘529 discloses the method of producing a multicomponent copolymer according to claim 1, wherein the non-conjugated olefin compound is an α-olefin, specifically propylene as per Example 15 thereof.  
. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-116926A (‘JP ‘926’; citing infra to corresponding machine translation).
Regarding Claims 1-3 and 13, JP ‘926 discloses a method for producing a copolymer by copolymerizing a conjugated diene compound and a non-conjugated olefin using a half-metallocene catalyst, and indicates that preferred examples of said non-conjugated olefin include ethylene, propylene, 1-butene, 1-pentene, 1-hexene and 1-octene (p. 3, penult. para).  Example 2 thereof describes copolymerizing 1,3-butadiene and ethylene using a catalyst solution obtained by mixing (C5H5)Pr{N(SiMe3)2}2(thf), {Ph3CB(C6F5)4} and triisobutyl aluminum in toluene. The praseodymium 3CB(C6F5)4} qualifies as an “ionic compound” as per claims 3 and 13.  As such, JP ‘926 differs from claim 1 only in failing to disclose a specific embodiment wherein ethylene, a non-conjugated olefin and a conjugated diene are copolymerized in the presence of a polymerization catalyst composition comprising a rare earth element compound represented by instant formula (I).  Nevertheless, JP ‘926, after listing preferred examples of non-conjugated olefins, explicitly states, "Non-conjugated olefins … may be used alone or in combination of two or more" (p. 3, penult. para).  JP ‘926 thus suggests copolymerizing two or more non-conjugated olefins as an alternative to copolymerizing a single non-conjugated olefin and a conjugated diene compound.  In view of this suggested equivalence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of JP ‘926 by including in the copolymerizing step of Example 2, a non-conjugated olefin together with ethylene and 1,3-butadiene.  One of ordinary skill would have done so with a reasonable expectation of success in obtaining a multicomponent copolymer displaying equivalent utility in the applications contemplated by JP ‘926, in particular as a tire member (p. 12, final sentence).  
Regarding Claims 4 and 14, JP ‘926 renders obvious the method of producing a multicomponent copolymer according to claim 1 or 2, and further teaches an embodiment wherein a halogen compound (B-3) is included in the disclosed catalyst system (p. 8, 2nd full para and p. 9, 2nd full para).  
Regarding Claims 5 and 15, JP ‘926 renders obvious the method of producing a multicomponent copolymer according to claim 1 or 2, and further teaches an embodiment wherein an aluminoxane (B-2) is included in the disclosed catalyst system (p. 8, 2nd full para and final para).  

Regarding Claims 7 and 17, JP ‘926 renders obvious the method of producing a multicomponent copolymer according to claim 1 or 2 as discussed above.  Furthermore, the proposed modification of Example 2 thereof would result in a method wherein the non-conjugated olefin compound being an α-olefin, as claimed, since all of the preferred examples of non-conjugated olefin compound in JP ‘926 are specific species of α-olefin (p. 3, final full para).
Regarding Claims 8 and 18, JP ‘926 renders obvious the method of producing a multicomponent copolymer according to claim 1 or 2, and further lists 1-hexene and 1-octene among preferred examples of α-olefin (p. 3, final full para).  Hence, selection of either compound as the non-conjugated olefin to be copolymerized with ethylene and 1,3-butadiene as per Example 2 of JP ‘926 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claims 9 and 19, JP ‘926 renders obvious the method of producing a multicomponent copolymer according to claim 1 or 2, wherein the conjugated diene compound is 1,3-butadiene, as claimed.  
Regarding Claims 10 and 20, JP ‘926 renders obvious the method of producing a multicomponent copolymer according to claim 1 or 2, wherein the polymerization catalyst composition contains an aromatic hydrocarbon solvent, as claimed, as solvent, specifically toluene (p. 11, Example 1, which is incorporated by reference in Example 2). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘926 as applied to claim 1 above, and further in view of Kaita et al (US 2009/0264604 A1).
Regarding Claim 11, JP ‘926 renders obvious the method of producing a multicomponent copolymer according to claim 1 as discussed above.  JP ‘926 does not directly disclose wherein the rare earth element compound, which is component (A), is synthesized in a polymerization system in which copolymerization is performed.  However, in the method of JP ‘926, it is indicated that a component of the catalyst system may be provided separately in the polymerization reaction system (p. 10, 2nd full para).  Further, in the same field of endeavor, Kaita et al disclose a polymerization catalyst composition comprising, in one embodiment, a half metallocene cation complex analogous in structure to the metallocene complex of JP ‘926.  See Kaita et al, paragraph [0033] and cf. JP ‘926, general formula (III) in the original document.  Both complexes comprise a non-coordinating anion [B]-, which may also be present as a counter-ion to the applicant’s component (A) where the polymerization catalyst composition contains an ionic compound.  Kaita et al teach that this half metallocene cation complex may be formed in the reaction system by using a metallocene complex represented by general formula (I) or (II) therein and an ionic compound represented by general formula [A]+[B]- in combination (para [0136]).  It would have been obvious to one of ordinary skill in the art to synthesize the metallocene complex used in Example 2 of JP ‘926 in the polymerization system in which copolymerization is performed, by combining therein the metallocene complex of formula (I) or (II) of Kaita et al and an ionic compound such as {Ph3CB(C6F5)4}.  The motivation to do so comes from the expected benefit of expediting the production method by eliminating the preliminary step of synthesizing the metallocene complex in a separate reaction.  
Conclusion
Claim 12 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.

	Regarding Claim 12, CN ‘529, JP ‘926 and Kaita et al are considered representative of prior art closest to the claimed method.  CN ‘529 and JP ‘926 are both silent as to the claimed feature wherein the rare earth metal compound, which is component (A), is synthesized in a polymerization system in which copolymerization is performed.  Further, while Kaita et al teach forming a half metallocene cation complex represented by a defined formula (III) in the reaction system (para [0136]), the reference does not teach or suggest forming said complex from a rare earth element compound represented by instant formula (III) and a cyclopentadiene skeleton-containing compound having a group selected from a cyclopentadienyl group, an indenyl group, and a fluorenyl group.  Instead, Kaita et al teach to use a metallocene complex represented by formula (I) or (II) therein and an ionic compound represented by general formula [A]+[B]- in combination.  Concerning the ionic compound, the description in Kaita et al as to specific exemplary compounds (paras [0125]-[0133]) would not have led one ordinary skill in the art to select a cyclopentadiene skeleton-containing compound as per claim 12 to synthesize the component (A) in a polymerization system in which copolymerization is performed.  In addition, while it is well-known to form a polymerization catalyst in-situ by charging the separate components of the catalyst into a polymerization system as evidenced by, for example, LaPointe et al (col. 8, ll. 20-23) and Fusco et al (col. 9, ll. 15-19), the prior art does not contemplate synthesizing the individual components, such as the Group 4 or Lanthanide derivative of LaPointe et al, in the polymerization system.  Instead, the prior art teachings are limited to synthesizing such individual components prior to their introduction into the polymerization system.  Moreover, neither LaPointe et al nor Fusco et al teach the method according to claim 12.  In particular, neither reference teaches that the rare earth metal compound, which is component (A), is synthesized from a rare earth metal compound, which is component (E), represented by the general formula (III), and a cyclopentadiene skeleton-containing compound having a group 
 
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/06-09-20